                 Case 1:17-cv-06128-LTS Document 21 Filed 06/14/21 Page 1 of 2




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K

 U NI T E D S T A T E S O F A M E RI C A e x r el. E D G A R D O                                                        M a y 13,
                                                                                                                        May   1 3, 2021
                                                                                                                                   2021
 RI O S, S T A T E O F N E W Y O R K e x r el. E D G A R D O RI O S,
 a n d E D G A R D O RI O S, i n di vi d u all y,
                                                                                               1 7 Ci v. 6 1 2 8 ( L T S) ( S N)
                                               Pl ai ntiffs,
                                                                                               FI L E D U N D E R S E A L
            -a g ai nst -

 M E D A L LI A N C E M E DI C A L H E A L T H S E R VI C E S,
 I N C.; E N T E R P RI S E R A DI O L O G Y, P. C., d/ b/ a
 W A S HI N G T O N H EI G H T S I M A GI N G; LI N C O L N
 DI A G N O S TI C S, L L C; S H A HI N D A N E S H V A R;
 S H A H RI A R D A N E S H V A R; D A NI E L E. B E Y D A, M. D.;
 a n d I G O R S H T EI M A N,
                                     D ef e n d a nts.


                                                                   O R DE R

            T h e U nit e d St at es of A m eri c a h a vi n g n o w d e cli n e d t o i nt er v e n e p urs u a nt t o t h e F als e

Cl ai ms A ct, 3 1 U. S. C. § 3 7 3 0( b)( 4)( B), wit h r es p e ct t o t h e cl ai ms r ais e d i n t h e q ui t a m

c o m pl ai nt fil e d b y t h e r el at or i n t h e a b o v e- c a pti o n e d a cti o n ;

           T h e St at e of N e w Y or k h a vi n g als o d e cli n e d t o i nt er v e n e p urs u a nt t o t h e N e w Y or k F als e

Cl ai ms A ct, N. Y. St at e Fi n. L a w § 1 9 0( 2)(f), wit h r es p e ct t o t h e cl ai ms r ais e d i n t h e a b o v e-

c a pti o n e d q ui t a m a cti o n;

           I T I S O R D E R E D T H A T,

            1.        T h e c o m pl ai nt s h all b e u ns e al e d t hirt y d a ys aft er e ntr y of t his Or d er a n d, i n t h e

e v e nt t h at t h e r el a t or h as n ot m o v e d t o dis miss t h e a cti o n, s er vi c e u p o n t h e d ef e n d a nts b y t h e

r el at or is a ut h ori z e d as of t h at d at e. If t h e r el at or v ol u nt aril y dis misses t h e c o m pl ai nt p urs u a nt t o

R ul e 4 1( a)( 1) of t h e F e d er al R ul es of Ci vil Pr o c e d ur e wit hi n t his t hirt y- d a y p eri o d, t h e r el at or

m a y s e e k t o m o dif y t his Or d er wit h t h e c o ns e nt of t h e U nit e d St at es a n d t h e St at e of N e w Y or k

or b y m oti o n o n n oti c e t o t h e U nit e d St at es a n d t h e St at e of N e w Y or k.
                Case 1:17-cv-06128-LTS Document 21 Filed 06/14/21 Page 2 of 2




           2.        T h e r el at or   will s er v e u p o n t h e d ef e n d a nts t his Or d er a n d t h e N oti c es of D e cisi o n

t o D e cli n e I nt er v e nti o n ( “ N oti c es of D e cli n ati o n ”) o nl y aft er s er vi c e of t h e co m pl ai nt.

           3.          All d o c u m e nts fil e d i n t his a cti o n s h all r e m ai n u n d er s e al a n d n ot b e m a d e p u bli c

or s er v e d, e x c e pt f or, t hirt y d a ys aft er e ntr y of t his Or d er, t h e r el at or’s q ui t a m c o m pl ai nt, t his

Or d er a n d t h e N oti c es of D e cli n ati o n.

           4.          U p o n t h e u ns e ali n g of t h e c o m pl ai nt, th e s e al s h all b e lift e d as t o all m att ers

o c c urri n g i n t his a cti o n s u bs e q u e nt t o t h e d at e of t his Or d er.

           5.        T h e p arti es s h all s er v e all pl e a di n gs , m oti o ns, a n d n oti c es of a p p e al fil e d i n t his

m att er, i n cl u di n g s u p p orti n g m e m or a n d a, u p o n t h e U nit e d S t at es a n d t h e St at e of N e w Y or k.

T h e U nit e d St at es a n d t h e St at e of N e w Y or k m a y or d er a n y tr a ns cri pts of d e p ositi o ns. Th e

U nit e d St at es a n d t h e St at e of N e w Y or k m a y s e e k t o i nt er v e n e wit h r es p e ct t o t h e all e g ati o ns i n

t h e r el at or’s c o m pl ai nt, f or g o o d c a us e, at a n y ti m e , or s e e k dis miss al of t his a cti o n.

           6.        All f urt h er or d ers of t his C o urt i n t his m att er s h all b e s e nt t o t h e U nit e d St at es a n d

t h e St at e of N e w Y or k b y t h e r el at or.

           7.          S h o ul d t h e r el at or or a n y d ef e n d a nt pr o p os e t h at t h e c o m pl ai nt or a n y of its

all e g ati o ns b e dis miss e d, s ettl e d, or ot h er wis e dis c o nti n u e d, t h e p arty or p arti es pr o p osi n g s u c h

r eli ef m ust s oli cit t h e writt e n c o ns e nt of t h e U nit e d St at es a n d t h e St at e of N e w Y or k b ef or e

a p pl yi n g f or C o urt a p pr o v al.

S O ORDERED.
SO  O R D E R E D.




D at e d: May
Dated:    M a y 13,
                1 3, 2021
                     2021
          N e w York,
          New   Y or k, New
                        N e w York
                              Y or k




                                                                      2
